MEMORANDUM **
Liefeng Cao, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s adverse credibility determination, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination in that Cao testified about his involvement in Christianity in a manner inconsistent with his own testimony and with his witness testimony. See Kohli v. Gonzales, 473 F.3d 1061, 1071 (9th Cir.2007). In the absence of credible testimony, Cao failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, because Cao’s CAT claim is based on the same testimony that the IJ found not credible, and he points to no other evidence the IJ should have considered, substantial evidence supports the IJ’s denial of CAT relief. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.